DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objection
1.      Claim 10 is objected to because of the following informalities:
          Regarding claim 10, line 2, “a wafer against a probe card assembly” should be changed to --- the wafer against the probe card assembly ---.

                                                                Examiner Notes
2.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102 
3.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 


4.      Claims 10-11 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US. Pub. 2009/0212803; hereinafter “Yamamoto”).
          Regarding claim 10, Yamamoto discloses, in Figs. 1-18, a system (a probe apparatus as shown in Figs. 1-5) for aligning a wafer with a probe card assembly for testing, (see the abstract) comprising:           a chuck (55) for holding a wafer (W) against a probe card assembly (63);           a movable carriage (1) for aligning said chuck while holding the wafer with the probe card assembly (see Figs. 6, 12-17, and see at least in paragraphs [066-080]) wherein said movable carriage comprises:            a first alignment assembly (32) for aligning the wafer rotationally;             a first robot (31) for placing the wafer (W) on said first alignment assembly (32) and moving the wafer from said first alignment assembly to a top surface of said chuck (55); and                 a second alignment assembly (35) for holding said chuck (55) and aligning said chuck with the wafer and for aligning the wafer on said chuck with the probe card assembly (see Figs. 1-5, 12-17 and at least in [066-080]).
          Regarding claim 11, Yamamoto discloses the system of claim 11, wherein said second alignment assembly comprises: a first alignment module (36a); and a second alignment module (35a) disposed on top of said first alignment module (see Fig. 18b).
       Regarding claim 14, Yamamoto discloses the system of claim 11, wherein said receptacle (a carrier C) comprises a receptacle for holding a plurality of wafers (wafers W, in Fig. 2).
Regarding claim 15, Yamamoto discloses the system of claim 11, wherein said movable carriage further comprises: a plurality of cameras (38, 45) for aligning said chuck with the wafer.
       Regarding claim 16, Yamamoto discloses the system of claim 16, wherein said plurality of cameras (38, 45) are disposed on a retractable assembly (35a) to move said plurality of cameras toward and away from said second alignment assembly.
       Regarding claim 17, Yamamoto discloses the system of claim 11, wherein said movable carriage further comprises: a plurality of cameras for aligning said chuck and the wafer with the corresponding probe card assembly (see [0062-0064]).
Claim Rejections - 35 USC § 103
5.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.     Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Kiyokawa et al. (US. Pub. 2011/0316571; hereinafter “Kiyokawa”).
        Regarding claim 1, Yamamoto, in Figs. 1-18, discloses a system for testing a plurality of wafers (see abstract), comprising:         an array of wafer test sites (STG1-4), wherein each of said wafer test sites comprises: a probe card assembly (63);          a corresponding probe card controller (67) for testing a wafer (W); and           a chuck (55) for holding the wafer against said probe card assembly (see Fig. 4);           a movable carriage (1) for moving the wafer into and from any one of said wafer test sites Yamamoto does not explicitly specifying that a second robot for moving said movable carriage to any one of said wafer test sites.
            However using a machine or a second robot to move the movable carriage (the load unit 1) along rails 22 of Yamamoto is a known practice in the art, for example, Kiyokawa discloses a semiconductor wafer test apparatus (1 in Fig. 1) comprising a movement device (82, considered as a second robot) robot for moving a movable carriage (81) to one of plurality wafer test sites (32a-32d).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the probe system of Yamamoto by having a second robot for moving said movable carriage to one of said wafer test sites as taught by Kiyokawa in order to meet the system design and specification requirement.
Regarding claim 3, Yamamoto and Kiyokawa disclose the system of claim 1, Yamamoto further teaches wherein said receptacle (a carrier C) comprises a receptacle for holding a plurality of wafers (wafers W, in Fig. 2). 
        Regarding claim 4, Yamamoto and Kiyokawa disclose the system of claim 1, Yamamoto further teaches wherein said movable carriage further comprises: a plurality of cameras (38, 45)  for aligning said chuck with the wafer. 
        Regarding claim 5, Yamamoto and Kiyokawa disclose the system of claim 4, Yamamoto further teaches wherein said plurality of cameras (38, 45) are disposed on a retractable assembly (35a) to move said plurality of cameras toward and away from said second alignment assembly. 
        Regarding claim 6, Yamamoto and Kiyokawa disclose the system of claim 1, Yamamoto further teaches wherein said movable carriage further comprises: a plurality of cameras for aligning said chuck and the wafer with said probe card assembly (see [0062-0064]).
        Regarding claim7, Yamamoto and Kiyokawa disclose the system of claim 1, wherein said second alignment assembly comprises: a first alignment module (36a); and a second alignment module (35a) disposed on top of said first alignment module. 
        Regarding claim 9, Yamamoto and Kiyokawa disclose the system of claim 1, wherein said second robot moves said movable carriage inside of any one of said wafer test sites (see Figs. 1-2). 


Allowable Subject Matter
7.      Claims 2, 8, and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
            
Prior Art of Record
8.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Sakai (U.S Pub. No. 2018/0231582) discloses a prober and a transfer unit being capable of improving throughput at each of the measurement units..              Obikane (U.S Pat. No. 2010/0040441) discloses a FOUP opening/closing device includes a housing containing a mounting table for mounting the FOUP thereon, an FOUP loading opening, and a delivery opening.

Conclusion
9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
7/27/2021